Case 2:19-cv-01040-SGC Document 1-1 Filed 07/03/19 Page 1 of 57            FILED
                                                                   2019 Jul-03 PM 02:54
                                                                  U.S. DISTRICT COURT
                                                                      N.D. OF ALABAMA




       Exhibit A
                                                         DOCUMENT 1
                                                                                                            ELECTRONICALLY FILED
                    Case 2:19-cv-01040-SGC Document 1-1 Filed 07/03/19 Page 23/25/2019
                                                                              of 57 11:12 AM
                                                                                                               01-CV-2019-901336.00
State of Alabama                                                                             Case Number: CIRCUIT COURT OF
                                            COVER SHEET                                                JEFFERSON COUNTY, ALABAMA
Unified Judicial System
                                      CIRCUIT COURT - CIVIL CASE                             01-CV-2019-901336.00
                                                                                               JACQUELINE ANDERSON SMITH, CLERK
                                        (Not For Domestic Relations Cases)                   Date of Filing:            Judge Code:
Form ARCiv-93      Rev. 9/18
                                                                                             03/25/2019

                                                GENERAL INFORMATION
                               IN THE CIRCUIT COURT OF JEFFERSON COUNTY, ALABAMA
                                  KIMBERLY CATRICE JONES v. RONALD HUGH GUFFEY

First Plaintiff:       Business         Individual             First Defendant:         Business                Individual
                       Government       Other                                           Government              Other

NATURE OF SUIT: Select primary cause of action, by checking box (check only one) that best characterizes your action:

TORTS: PERSONAL INJURY                                OTHER CIVIL FILINGS (cont'd)
     WDEA - Wrongful Death                                   MSXX - Birth/Death Certificate Modification/Bond Forfeiture Appeal/
     TONG - Negligence: General                                     Enforcement of Agency Subpoena/Petition to Preserve

     TOMV - Negligence: Motor Vehicle                        CVRT - Civil Rights
     TOWA - Wantonness                                       COND - Condemnation/Eminent Domain/Right-of-Way
     TOPL - Product Liability/AEMLD                          CTMP - Contempt of Court
     TOMM - Malpractice-Medical                              CONT - Contract/Ejectment/Writ of Seizure
     TOLM - Malpractice-Legal                                TOCN - Conversion
     TOOM - Malpractice-Other                                EQND - Equity Non-Damages Actions/Declaratory Judgment/
     TBFM - Fraud/Bad Faith/Misrepresentation                       Injunction Election Contest/Quiet Title/Sale For Division

     TOXX - Other:                                           CVUD - Eviction Appeal/Unlawful Detainer
                                                             FORJ - Foreign Judgment
TORTS: PERSONAL INJURY                                       FORF - Fruits of Crime Forfeiture
     TOPE - Personal Property                                MSHC - Habeas Corpus/Extraordinary Writ/Mandamus/Prohibition
     TORE - Real Properly                                    PFAB - Protection From Abuse
                                                             EPFA - Elder Protection From Abuse
OTHER CIVIL FILINGS
                                                             FELA - Railroad/Seaman (FELA)
     ABAN - Abandoned Automobile
                                                             RPRO - Real Property
     ACCT - Account & Nonmortgage
                                                             WTEG - Will/Trust/Estate/Guardianship/Conservatorship
     APAA - Administrative Agency Appeal
                                                             COMP - Workers’ Compensation
     ADPA - Administrative Procedure Act
                                                             CVXX - Miscellaneous Circuit Civil Case
     ANPS - Adults in Need of Protective Services

ORIGIN:      F       INITIAL FILING                     A       APPEAL FROM                               O       OTHER
                                                                DISTRICT COURT

             R       REMANDED                           T       TRANSFERRED FROM
                                                                OTHER CIRCUIT COURT

                                                                     Note: Checking "Yes" does not constitute a demand for a
HAS JURY TRIAL BEEN DEMANDED?                   YES     NO           jury trial. (See Rules 38 and 39, Ala.R.Civ.P, for procedure)


RELIEF REQUESTED:                     MONETARY AWARD REQUESTED                     NO MONETARY AWARD REQUESTED

ATTORNEY CODE:
       POW057                                   3/25/2019 11:12:05 AM                           /s/ ROLESSA LAVELLE POWELL
                                            Date                                              Signature of Attorney/Party filing this form


MEDIATION REQUESTED:                            YES    NO      UNDECIDED

Election to Proceed under the Alabama Rules for Expedited Civil Actions:                      YES      NO
                                    DOCUMENT 2
                                                                        ELECTRONICALLY FILED
      Case 2:19-cv-01040-SGC Document 1-1 Filed 07/03/19 Page 33/25/2019
                                                                of 57 11:12 AM
                                                                       01-CV-2019-901336.00
                                                                       CIRCUIT COURT OF
                                                                  JEFFERSON COUNTY, ALABAMA
                                                               JACQUELINE ANDERSON SMITH, CLERK
         IN THE CIRCUIT COURT OF JEFFERSON COUNTY, ALABAMA
                         BIRMINGHAM DIVISION


KIMBERLY CATRICE JONES                             )
                                                   )
                                                   )
                          PLAINTIFF,               )
VS.                                                )
                                                   )
RONALD HUGH GUFFEY                                 )
                 DEFENDANT.                        )


                                    COMPLAINT


        COMES NOW the Plaintiff, Kimberly Catrice Jones, by and through her

attorney, Rolessa Powell Coleman, and files this Complaint the Defendant,

Ronald Hugh Guffey and for cause would respectfully state unto the Court the
following to wit:

                                          I.

        The Plaintiff, Kimberly Catrice Jones is a resident of Jefferson County,

Alabama and over the age of 19.

                                         II.

        The Defendant, Ronald Hugh Guffey is a resident of Jefferson County

and may be served with process of this Honorable Court at 147 Oxford Road

Lexington, NC 27292.



                                         III.

        That on the 22nd day of May 2018, the Plaintiff, Kimberly Catrice Jones

was injured when Ronald Hugh Guffey negligently operated his vehicle and the

plaintiff sustained bodily injuries and damaged to his motor vehicle.
                                      DOCUMENT 2
    Case 2:19-cv-01040-SGC Document 1-1 Filed 07/03/19 Page 4 of 57




                                         IV.

       The Defendant, Ronald Hugh Guffey, breached his duty to the

Plaintiff in the following manners:

       (a) in negligently failing to maintain control of his motor vehicle;
       (b) in negligently failing to exercise reasonable care in the operation of his
           vehicle;
       (c) in negligently failing to maintain proper lookout when operating his
           motor vehicle;
       (d) in negligently failing to abide by state, city, and county statutes when
           operating a motor vehicle.

                                          V.

       The Plaintiff bring suit and demand damages within the jurisdictional

limitations of this Court.


                                                   Respectfully submitted


                                                   /s/Rolessa L. Coleman
                                                   Rolessa P. Coleman (POW057)
                                                   Attorney for Plaintiff
                                                   714 32nd Street South
                                                   Birmingham, AL 35233
                                                   (205) 224-4463
            Case 2:19-cv-01040-SGC Document 1-1 Filed 07/03/19 Page 5 of 57


                                      AlaFile E-Notice




                                                                         01-CV-2019-901336.00


To: ROLESSA LAVELLE POWELL
    EPH41112@AOL.COM




                   NOTICE OF ELECTRONIC FILING
                   IN THE CIRCUIT COURT OF JEFFERSON COUNTY, ALABAMA

                     KIMBERLY CATRICE JONES V. RONALD HUGH GUFFEY
                                  01-CV-2019-901336.00

                     The following complaint was FILED on 3/25/2019 11:12:54 AM




    Notice Date:    3/25/2019 11:12:54 AM




                                                            JACQUELINE ANDERSON SMITH
                                                                      CIRCUIT COURT CLERK
                                                              JEFFERSON COUNTY, ALABAMA
                                                              JEFFERSON COUNTY, ALABAMA
                                                           716 N. RICHARD ARRINGTON BLVD.
                                                                      BIRMINGHAM, AL, 35203

                                                                                   205-325-5355
                                                                       jackie.smith@alacourt.gov
            Case 2:19-cv-01040-SGC Document 1-1 Filed 07/03/19 Page 6 of 57


                                      AlaFile E-Notice




                                                                         01-CV-2019-901336.00


To: RONALD HUGH GUFFEY
    147 OXFORD ROAD
    LEXINGTON, NC, 27292




                   NOTICE OF ELECTRONIC FILING
                   IN THE CIRCUIT COURT OF JEFFERSON COUNTY, ALABAMA

                     KIMBERLY CATRICE JONES V. RONALD HUGH GUFFEY
                                  01-CV-2019-901336.00

                     The following complaint was FILED on 3/25/2019 11:12:54 AM




    Notice Date:    3/25/2019 11:12:54 AM




                                                            JACQUELINE ANDERSON SMITH
                                                                      CIRCUIT COURT CLERK
                                                              JEFFERSON COUNTY, ALABAMA
                                                              JEFFERSON COUNTY, ALABAMA
                                                           716 N. RICHARD ARRINGTON BLVD.
                                                                      BIRMINGHAM, AL, 35203

                                                                                   205-325-5355
                                                                       jackie.smith@alacourt.gov
                   Case 2:19-cv-01040-SGC Document 1-1 Filed 07/03/19 Page 7 of 57
State of Alabama                                                                                     Court Case Number
Unified Judicial System
                                                    SUMMONS
                                                                                                     01-CV-2019-901336.00
Form C-34 Rev. 4/2017                                - CIVIL -
                              IN THE CIRCUIT COURT OF JEFFERSON COUNTY, ALABAMA
                                 KIMBERLY CATRICE JONES V. RONALD HUGH GUFFEY
  NOTICE TO:       RONALD HUGH GUFFEY, 147 OXFORD ROAD, LEXINGTON, NC 27292

                                                              (Name and Address of Defendant)
  THE COMPLAINT OR OTHER DOCUMENT WHICH IS ATTACHED TO THIS SUMMONS IS IMPORTANT, AND YOU MUST
  TAKE IMMEDIATE ACTION TO PROTECT YOUR RIGHTS. YOU OR YOUR ATTORNEY ARE REQUIRED TO FILE THE
  ORIGINAL OF YOUR WRITTEN ANSWER, EITHER ADMITTING OR DENYING EACH ALLEGATION IN THE COMPLAINT OR
  OTHER DOCUMENT, WITH THE CLERK OF THIS COURT. A COPY OF YOUR ANSWER MUST BE MAILED OR HAND
  DELIVERED BY YOU OR YOUR ATTORNEY TO THE PLAINTIFF(S) OR ATTORNEY(S) OF THE PLAINTIFF(S),
  ROLESSA LAVELLE POWELL                                                                         ,
                                                         [Name(s) of Attorney(s)]

  WHOSE ADDRESS(ES) IS/ARE: 714 32ND STREET S, BIRMINGHAM, AL 35233                                                                          .
                                                                      [Address(es) of Plaintiff(s) or Attorney(s)]
  THE ANSWER MUST BE MAILED OR DELIVERED WITHIN 30 DAYS AFTER THIS SUMMONS AND COMPLAINT OR
  OTHER DOCUMENT WERE SERVED ON YOU OR A JUDGMENT BY DEFAULT MAY BE RENDERED AGAINST YOU FOR
  THE MONEY OR OTHER THINGS DEMANDED IN THE COMPLAINT OR OTHER DOCUMENT.
              TO ANY SHERIFF OR ANY PERSON AUTHORIZED BY THE ALABAMA RULES OF CIVIL
                                          PROCEDURE TO SERVE PROCESS:
     You are hereby commanded to serve this Summons and a copy of the Complaint or other document in
     this action upon the above-named Defendant.
     Service by certified mail of this Summons is initiated upon the written request of KIMBERLY CATRICE JONES
     pursuant to the Alabama Rules of the Civil Procedure.                                       [Name(s)]

          3/25/2019 11:12:54 AM                   /s/ JACQUELINE ANDERSON SMITH              By:
                     (Date)                                             (Signature of Clerk)                                    (Name)

     Certified Mail is hereby requested.                        /s/ ROLESSA LAVELLE POWELL
                                                                (Plaintiff's/Attorney's Signature)


                                                   RETURN ON SERVICE
     Return receipt of certified mail received in this office on                                                                         .
                                                                                                         (Date)
     I certify that I personally delivered a copy of this Summons and Complaint or other document to
                                                                in                                                                   County,
                     (Name of Person Served)                                                   (Name of County)

  Alabama on                                              .
                                  (Date)
                                                                                                     (Address of Server)

  (Type of Process Server)                     (Server's Signature)


                                               (Server's Printed Name)                               (Phone Number of Server)
                                                 DOCUMENT 55
                                                 DOCUMENT

               Case 2:19-cv-01040-SGC Document 1-1 Filed 07/03/19 Page 8 of 57

           ^3DIC/^
  &
      S3    mam          &
W §1 r-f • \ixi-
                         ?              NOTICE TO CLERK
       z                           REQUIREMENTS FOR COMPLETING SERVICE BY
             . iixmiD*                CERTIFIED MAIL OR FIRST CLASS MAIL
  ;U>                    A?"
  \-i                    Sy



                               IN THE CIRCUIT COURT OF JEFFERSON COUNTY, ALABAMA
                                 KIMBERLY CATRICE JONES V. RONALD HUGH GUFFEY


                                                                               01-CV-20 19-90 1336. 00

To:    CLERK BIRMINGHAM
       clerk .birmingham@alacourt.gov




TOTAL POSTAGE PAID: $12.25


Parties to be served by Certified Mail - Return Receipt Requested




Parties to be served by Certified Mail - Restricted Delivery - Return Receipt Requested

RONALD HUGH GUFFEY                                                              Postage: $12.25
147 OXFORD ROAD
LEXINGTON, NO 27292




Parties to be served by First Class Mail
                                                                                           DOCUMENT
                                                                                           DOCUMENT 5
                                                                                                    5

                        Case 2:19-cv-01040-SGC Document 1-1 Filed 07/03/19 Page 9 of 57




                                                             U.S. Postal Service'"'
                                                             CERTIFIED MAIL® RECEIPT
                                                    rn       Domestic Mai! Only
                                                    CO
                                                    ru       For delivery information, visit our website at www, u$ps,com
                                                    tn


                                                    -j«   Certified Ms! Fee

                                                    r-
                                                          |Extra Services & Fees (Check box,        ft#       appropriate)

                                                    CD    i [j Return RecaSpj ne^-raree)       $                                             Postmark
                                                    ^ s 0C^?S^ A^iRfcsS^sdCsyvery              S                                              Here
                                                   a       OArfiiJ •Sfgnakro Regured           $
                                                           0Adult Sfgnatora #«sfricte>d D&lrwry $
                                                    £3    j Posiage

                                                   or
                                                   ru
                                                   ru

                                                   cO \ Sent To
                                                   r"T


                                                   r-



                                                          PS Form 3800, Aprit 2015 PSN 7S3O42-0OO-1KM7                        See Reverse for instructions

                                                                                                                                                                                                        I


                                                                                                                                                                                                        ;




                  T
        f
                                                                                                                                                                                          j
                        SENDER: COMPLETE THIS SECTION
                                                                                                              COMPL £ ft this SUCTION Oh DEI /VERY
                                                                       ~   —
                           Complete items 1, 2, and 3.
                  I                                                                                          A Signature
                           Print your name and address on the reverse
                           so that we can return the card to you.                                            X                                                              Agent
                           Attach this card to the back of the maiipiece,                                                                                                   Addressee
                                                                                                            B. Received by (Printed Name)
                           or on the front if space permits.                                                                                                     C. Date of Delivery
                        1. Article Addressed to:
                                                                                                            D. is delivery address different from item 1?                  Yes
                                                                                                               If YES, enter delivery address below:                       No
                                                 RONALD HUGH GUFFEY
             I-                                  147 OXFORD ROAD                                          ,yV:;

                                                LEXINGTON, NC 27292
                                                                                                                                                                        M             .




                                        : k       -v -
                                        •fpSN                                                                 7 y            J.              c
                                                                                                          L                                                                 k7(1
                                 III!                                                                                             Ill   «M

            i:                                                                                      3. Service Type                                          Priority Mail Express®
                                 II                                                                       Adult Signature
                                                                                                          Adult Signature Restricted Delivery
                                                                                                                                                          O Registered MaS"*
                                                                                                                                                             Registered Ma/I Restricted
                              9590 9402 4424 8248 9396 96                                                 Certified Mail®                                 _ Delivery
                                                                                                    if Certified Mail Restricted Delivery                -0 Fteturp Receipt tor
                  Jm.                                                                               D Collect on Delivery                                '   MercharKfae
                                                                                                          Collect qn^Oellvery Restricted Delivery
                             7016               EE 10     0000             5740 0E63                                  rail Restricted Delivery               Restricted Delivery
*   '
                                                                                                     ^ssslzzzSL


L           J PS Form 381 1 , July 2015 PSN 7530-02-000-9053                                                                                     —-



                                                                                                                                                                                                    f
                                                                                                                                                        Domestic Return Receipt »
                                                                                                                                                                                              ...—..j
                                      DOCUMENT 66
                                      DOCUMENT

 Case 2:19-cv-01040-SGC Document 1-12 Filed 07/03/19 Page 10 of 57
                           DOCUMENT




                                                                     APR 24 2019


                                          IV.

       The Defendant, Ronald Hugh Guffey, breached his duty to the

Plaintiff in the following manners:

       (a) in negligently failing to maintain control of his motor vehicle;
       (b) in negligently failing to exercise reasonable care in the operation of his
           vehicle;
       (c) in negligently failing to maintain proper lookout when operating his
           motor vehicle;
       (d) in negligently failing to abide by state, city, and county statutes when
           operating a motor vehicle.


                                          V.


       The Plaintiff bring suit and demand damages within the jurisdictional

limitations of this Court.



                                                    Respectfully submitted



                                                  /s/Rolessa L. Coleman
                                                  Rolessa P. Coleman (POW057)
                                                  Attorney for Plaintiff
                                                  714 32nd Street South
                                                  Birmingham, AL 35233
                                                  (205) 224-4463




       \


                                uQ
                                  CQ
                                                           DOCUMENT 66
                                                           "DOCUMENT

             Case 2:19-cv-01040-SGC Document 1-1 Filed 07/03/19 Page 11 of 57


State of Alabama
                                                     SUMMONS                                         Court Case Number
Unified Judicial System
                                                                                                     01 -CV-20 19-90 1336.00
Form C-34   Rev. 4/2017                                 - CIVIL -
                               IN THE CIRCUIT COURT OF JEFFERSON COUNTY, ALABAMA
                                 KIMBERLY CATRICE JONES V. RONALD HUGH GUFFEY

  NOTICE TO: ronalo hugh guffey, -at oxford road, Lexington, nc 27292
                                                              (Name and Address of Defendant)

  THE COMPLAINT OR OTHER DOCUMENT WHICH IS ATTACHED TO THIS SUMMONS IS IMPORTANT, AND YOU MUST
  TAKE IMMEDIATE ACTION TO PROTECT YOUR RIGHTS. YOU OR YOUR ATTORNEY ARE REQUIRED TO FILE THE
  ORIGINAL OF YOUR WRITTEN ANSWER, EITHER ADMITTING OR DENYING EACH ALLEGATION IN THE COMPLAINT OR
  OTHER DOCUMENT, WITH THE CLERK OF THIS COURT. A COPY OF YOUR ANSWER MUST BE MAILED OR HAND
  DELIVERED BY YOU OR YOUR ATTORNEY TO THE PLAINTIFF(S) OR ATTORNEY(S) OF THE PLAINTIFF(S),
  ROLESSA LAVELLE POWELL
                                                          [Name(s) of Attomey(s))

  WHOSE ADDRESS(ES) IS/ARE: 714 32ND STREET S, BIRMINGHAM, AL 35233                                                                             ,
                                                                        [Addres$(ea) of PlmOff(s) or Attomey(s)]

  THE ANSWER MUST BE MAILED OR DELIVERED WITHIN 30 DAYS AFTER THIS SUMMONS AND COMPLAINT OR
  OTHER DOCUMENT WERE SERVED ON YOU OR A JUDGMENT BY DEFAULT MAY BE RENDERED AGAINST YOU FOR
  THE MONEY OR OTHER THINGS DEMANDED IN THE COMPLAINT OR OTHER DOCUMENT.

               TO ANY SHERIFF OR ANY PERSON AUTHORIZED BY THE ALABAMA RULES OF CIVIL
                                                PROCEDURE TO SERVE PROCESS:

  G You are hereby commanded to serve this Summons and a copy of the Complaint or other document in
      this action upon the above-named Defendant.
  £ Service by certified mail of this Summons is initiated upon the written request of KIMBERLY CATRICE JONES
                                                                                                                          [Name(s))
      pursuant to the Alabama Rules of the Civil Procedure.
            3/25/2019 11:12:54 AM                        Isl JACQUELINE ANDERSON SMITH                              By:
                      (Date)                                              (Signature of Clerk)                                   (Name)


  E Certified Mali is hereby requested.                          Is/ ROLESSA LAVELLE POWELL
                                                                 (Plaintiffs/Aitcmc/r, Signature)



                                                     RETURN ON SERVICE
      Return receipt of certified mail received in this office on
                                                                                                          (Date)


  G I certify that I personally delivered a copy of this Summons and Complaint or other document to
                                                                  in                                                                      County,
                      (Name of Person Served)                                                    (Name of County)

   Alabama on
                                   (Date)

                                                                                                      (Address of Server)

   (Type of Process Server)                      (Server's Signature)



                                                 (Server's Printed Name)                              (Phone Number of Server)
                                                  DOCUMENT 7
                                                  DOCUMENT

                       Case 2:19-cv-01040-SGC Document 1-1 Filed 07/03/19 Page 12 of 57                               1
                                                                      li'i THIS SSTMON DELIVERY


   i Complete items 1,2, and 3                            AilwWiro

  I Print your name and address on the reverse                1                                        DMp
         sq thai we can return the card lo you.                                                                Addresses

  I Attach this card to the back of the mailpiece,                                                                   ay;

    or on the front if space permits,                 c                    « llftW
                                                          y   H   \         rw   tm          i   i ii in   |



  1, Article Addressed to;                                D. IsdsiwaddressifBaitfraniitml? wY'
                                                                                                                           i
                        RONALD HUGH GUFFEY
                        147 OXFORD ROAD                                                                    'J
                       LEXINGTON, NC 27292
                                                                                  I.                                1
                                                          M                                           *rmi


                                                       3, Service Tp                    nPrtailylMBfressS

          9590940244248248939696                       MitSignotue
                                                       QAMSig^fWIotelOeJvefy
                                                       Med MAS
                                                                                        DRegMW
                                                                                        OR

            9590 9402 4424 82489396 96                 ^CefWHAftestrlctKlDeliveiy      4S Ftetun Receipt for
                   uu
                                                       .OriMaMMy    ' Nwtandte
 -fl-,                        £yirtt wnflrtfla
                                                       £^MtytMMM*jr OS^iatowCCKirprmstJon™
            7011 0100 0000 1700 0013                                  Smmm. "mSmT
                                                                                                     <Mv


 PS Form 3811 , July2015 PSN 7530-02-000*9063                                          Domestic Return Rooeipt
v .
                                            DOCUMENT 77
                                            DOCUMENT

                 Case 2:19-cv-01040-SGC Document 1-1 Filed 07/03/19 Page 13 of 57




                                                                               Postage & Fees Paid



        959094024 248248939696
                                                                               USPS
                                                                               Permit No, G-10


       1510 1102 *121 Mil 13% %
                                  mm



     United S<              * Sender: Please print your name, address, and 2IP+4* In this box'



                            "whnaiiii

                 MOOSfe
                         m




                          ^910^85289159395449843^^



i.
         Case 2:19-cv-01040-SGC Document 1-1 Filed 07/03/19 Page 14 of 57


                                 AlaFile E-Notice




                                                                      01-CV-2019-901336.00
                                                       Judge: TAMARA HARRIS JOHNSON
To: COLEMAN ROLESSA POWELL
    EPH41112@AOL.COM




                       NOTICE OF SERVICE
               IN THE CIRCUIT COURT OF JEFFERSON COUNTY, ALABAMA

                  KIMBERLY CATRICE JONES V. RONALD HUGH GUFFEY
                               01-CV-2019-901336.00

                       The following matter was served on 4/9/2019

                             D001 GUFFEY RONALD HUGH
                                    Corresponding To
                                    CERTIFIED MAIL




                                                       JACQUELINE ANDERSON SMITH
                                                                 CIRCUIT COURT CLERK
                                                         JEFFERSON COUNTY, ALABAMA
                                                         JEFFERSON COUNTY, ALABAMA
                                                      716 N. RICHARD ARRINGTON BLVD.
                                                                 BIRMINGHAM, AL, 35203

                                                                                 205-325-5355
                                                                     jackie.smith@alacourt.gov
                                                                               DOCUMENT 9
                                                                                                                                ELECTRONICALLY FILED
          Case 2:19-cv-01040-SGC Document 1-1 Filed 07/03/19 Page 155/13/2019
                                                                     of 57 5:48 PM
STATE OF ALABAMA             Revised 3/5/08             Case No.  01-CV-2019-901336.00
Unified Judicial System                                                                                                  CIRCUIT COURT OF
01-JEFFERSON                                                      District Court      Circuit Court                 JEFFERSON COUNTY, ALABAMA
                                                                                                             CV201990133600
                                                                                                                 JACQUELINE ANDERSON SMITH, CLERK
                                                                                                CIVIL MOTION COVER SHEET
KIMBERLY CATRICE JONES V. RONALD HUGH                                              Name of Filing Party:C001 - JONES KIMBERLY CATRICE
GUFFEY

Name, Address, and Telephone No. of Attorney or Party. If Not Represented.                     Oral Arguments Requested
 ROLESSA LAVELLE POWELL
 714 32ND STREET S
 BIRMINGHAM, AL 35233
Attorney Bar No.: POW057

                                                                           TYPE OF MOTION
                         Motions Requiring Fee                                                               Motions Not Requiring Fee
      Default Judgment ($50.00)                                                             Add Party
      Joinder in Other Party's Dispositive Motion                                           Amend
      (i.e.Summary Judgment, Judgment on the Pleadings,                                     Change of Venue/Transfer
      orother Dispositive Motion not pursuant to Rule 12(b))
      ($50.00)                                                                              Compel
      Judgment on the Pleadings ($50.00)                                                    Consolidation
      Motion to Dismiss, or in the Alternative                                              Continue
      SummaryJudgment($50.00)                                                               Deposition
      Renewed Dispositive Motion(Summary                                                    Designate a Mediator
      Judgment,Judgment on the Pleadings, or other                                          Judgment as a Matter of Law (during Trial)
      DispositiveMotion not pursuant to Rule 12(b)) ($50.00)
                                                                                            Disburse Funds
      Summary Judgment pursuant to Rule 56($50.00)
                                                                                            Extension of Time
      Motion to Intervene ($297.00)
                                                                                            In Limine
      Other
                                                                                            Joinder
  pursuant to Rule                                                         ($50.00)
                                                                                            More Definite Statement
  *Motion fees are enumerated in §12-19-71(a). Fees                                         Motion to Dismiss pursuant to Rule 12(b)
  pursuant to Local Act are not included. Please contact the                                New Trial
  Clerk of the Court regarding applicable local fees.
                                                                                            Objection of Exemptions Claimed
      Local Court Costs $               0                                                   Pendente Lite
                                                                                            Plaintiff's Motion to Dismiss
                                                                                            Preliminary Injunction
                                                                                            Protective Order
                                                                                            Quash
                                                                                            Release from Stay of Execution
                                                                                            Sanctions
                                                                                            Sever
                                                                                            Special Practice in Alabama
                                                                                            Stay
                                                                                            Strike
                                                                                            Supplement to Pending Motion
                                                                                            Vacate or Modify
                                                                                            Withdraw
                                                                                            Other         Motion to Set for Trial
                                                                                         pursuant to Rule Motion to Set for Trial (Subject to Filing Fee)
Check here if you have filed or are filing contemoraneously                                                  Signature of Attorney or Party
with this motion an Affidavit of Substantial Hardship or if you
                                                                   Date:
                                                                                                             /s/ ROLESSA LAVELLE POWELL
are filing on behalf of an agency or department of the State,
county, or municipal government. (Pursuant to §6-5-1 Code
                                                                   5/13/2019 5:47:24 PM
of Alabama (1975), governmental entities are exempt from
prepayment of filing fees)

*This Cover Sheet must be completed and submitted to the Clerk of Court upon the filing of any motion. Each motion should contain a separate Cover Sheet.
**Motions titled 'Motion to Dismiss' that are not pursuant to Rule 12(b) and are in fact Motions for Summary Judgments are subject to filing fee.
                                       DOCUMENT 10
                                                                               ELECTRONICALLY FILED
      Case 2:19-cv-01040-SGC Document 1-1 Filed 07/03/19 Page 165/13/2019
                                                                 of 57 5:48 PM
                                                                               01-CV-2019-901336.00
                                                                               CIRCUIT COURT OF
                                                                          JEFFERSON COUNTY, ALABAMA
                                                                       JACQUELINE ANDERSON SMITH, CLERK
        IN THE CIRCUIT COURT OF JEFFERSON COUNTY, ALAB AMA
                        BIRMINGHAM DIVISION



KIMBERLY CATRICE JONES,                        )
              PLAINTIFF,                       ) CASE NO: DR2019 901336.00
                                               )
VS.                                            )
                                               )
RONALD HUGH GUFFEY,                            )
             DEFENDANT.                        )


             MOTION TO SET FOR TRIAL AND SCHEDULING ORDER

         COMES NOW, Kimberly Catrice Jones by and through her attorney of record and
file this motion to set for trial on the following grounds:

        1.      Plaintiff’s case has not been resolved among the parties.

        2.     Defendant has filed an answer and this cause need to be set for trial.

       WHEREFORE PREMISES CONSIDERED, the Attorney of record moves this
Court to grant this motion to set for trial on the above stated grounds.

                                               Respectfully submitted,
                                               /s/Rolessa L. Coleman
                                               Rolessa L. Coleman
                                               Attorney for Plaintiff
                                               714 32nd Street South
                                               Birmingham, AL 35233
                                               (205) 224-4463



                             CERTIFICATE OF SERVICE

       This certificate of service is to certify that a copy of this Motion to Set for Trial
was served on Defendant via US Mail Ronald Guffey 147 Oxford Road Lexington, NC
27292.


                                                       OF COUNSEL
                                                       Rolessa Coleman
                          DOCUMENT 10
Case 2:19-cv-01040-SGC Document 1-1 Filed 07/03/19 Page 17 of 57
           Case 2:19-cv-01040-SGC Document 1-1 Filed 07/03/19 Page 18 of 57


                                      AlaFile E-Notice




                                                                         01-CV-2019-901336.00
                                                             Judge: TAMARA HARRIS JOHNSON
To: ROLESSA LAVELLE POWELL
    EPH41112@AOL.COM




                   NOTICE OF ELECTRONIC FILING
                   IN THE CIRCUIT COURT OF JEFFERSON COUNTY, ALABAMA

                     KIMBERLY CATRICE JONES V. RONALD HUGH GUFFEY
                                  01-CV-2019-901336.00

                       The following matter was FILED on 5/13/2019 5:49:27 PM

                                 C001 JONES KIMBERLY CATRICE
                                   MOTION TO SET FOR TRIAL
                                [Filer: COLEMAN ROLESSA POWELL]


    Notice Date:    5/13/2019 5:49:27 PM




                                                             JACQUELINE ANDERSON SMITH
                                                                       CIRCUIT COURT CLERK
                                                               JEFFERSON COUNTY, ALABAMA
                                                               JEFFERSON COUNTY, ALABAMA
                                                            716 N. RICHARD ARRINGTON BLVD.
                                                                       BIRMINGHAM, AL, 35203

                                                                                   205-325-5355
                                                                       jackie.smith@alacourt.gov
           Case 2:19-cv-01040-SGC Document 1-1 Filed 07/03/19 Page 19 of 57


                                      AlaFile E-Notice




                                                                         01-CV-2019-901336.00
                                                             Judge: TAMARA HARRIS JOHNSON
To: GUFFEY RONALD HUGH (PRO SE)
    147 OXFORD ROAD
    LEXINGTON, NC, 27292-0000




                   NOTICE OF ELECTRONIC FILING
                   IN THE CIRCUIT COURT OF JEFFERSON COUNTY, ALABAMA

                     KIMBERLY CATRICE JONES V. RONALD HUGH GUFFEY
                                  01-CV-2019-901336.00

                       The following matter was FILED on 5/13/2019 5:49:27 PM

                                 C001 JONES KIMBERLY CATRICE
                                   MOTION TO SET FOR TRIAL
                                [Filer: COLEMAN ROLESSA POWELL]


    Notice Date:    5/13/2019 5:49:27 PM




                                                             JACQUELINE ANDERSON SMITH
                                                                       CIRCUIT COURT CLERK
                                                               JEFFERSON COUNTY, ALABAMA
                                                               JEFFERSON COUNTY, ALABAMA
                                                            716 N. RICHARD ARRINGTON BLVD.
                                                                       BIRMINGHAM, AL, 35203

                                                                                   205-325-5355
                                                                       jackie.smith@alacourt.gov
                                                                              DOCUMENT 12
                                                                                                                                ELECTRONICALLY FILED
          Case 2:19-cv-01040-SGC Document 1-1 Filed 07/03/19 Page 205/20/2019
                                                                     of 57 4:22 PM
STATE OF ALABAMA             Revised 3/5/08             Case No.  01-CV-2019-901336.00
Unified Judicial System                                                                                                  CIRCUIT COURT OF
01-JEFFERSON                                                      District Court      Circuit Court                 JEFFERSON COUNTY, ALABAMA
                                                                                                             CV201990133600
                                                                                                                 JACQUELINE ANDERSON SMITH, CLERK
                                                                                                CIVIL MOTION COVER SHEET
KIMBERLY CATRICE JONES V. RONALD HUGH                                              Name of Filing Party:C001 - JONES KIMBERLY CATRICE
GUFFEY

Name, Address, and Telephone No. of Attorney or Party. If Not Represented.                     Oral Arguments Requested
 ROLESSA LAVELLE POWELL
 714 32ND STREET S
 BIRMINGHAM, AL 35233
Attorney Bar No.: POW057

                                                                           TYPE OF MOTION
                         Motions Requiring Fee                                                               Motions Not Requiring Fee
      Default Judgment ($50.00)                                                             Add Party
      Joinder in Other Party's Dispositive Motion                                           Amend
      (i.e.Summary Judgment, Judgment on the Pleadings,                                     Change of Venue/Transfer
      orother Dispositive Motion not pursuant to Rule 12(b))
      ($50.00)                                                                              Compel
      Judgment on the Pleadings ($50.00)                                                    Consolidation
      Motion to Dismiss, or in the Alternative                                              Continue
      SummaryJudgment($50.00)                                                               Deposition
      Renewed Dispositive Motion(Summary                                                    Designate a Mediator
      Judgment,Judgment on the Pleadings, or other                                          Judgment as a Matter of Law (during Trial)
      DispositiveMotion not pursuant to Rule 12(b)) ($50.00)
                                                                                            Disburse Funds
      Summary Judgment pursuant to Rule 56($50.00)
                                                                                            Extension of Time
      Motion to Intervene ($297.00)
                                                                                            In Limine
      Other
                                                                                            Joinder
  pursuant to Rule                                                         ($50.00)
                                                                                            More Definite Statement
  *Motion fees are enumerated in §12-19-71(a). Fees                                         Motion to Dismiss pursuant to Rule 12(b)
  pursuant to Local Act are not included. Please contact the                                New Trial
  Clerk of the Court regarding applicable local fees.
                                                                                            Objection of Exemptions Claimed
      Local Court Costs $               0                                                   Pendente Lite
                                                                                            Plaintiff's Motion to Dismiss
                                                                                            Preliminary Injunction
                                                                                            Protective Order
                                                                                            Quash
                                                                                            Release from Stay of Execution
                                                                                            Sanctions
                                                                                            Sever
                                                                                            Special Practice in Alabama
                                                                                            Stay
                                                                                            Strike
                                                                                            Supplement to Pending Motion
                                                                                            Vacate or Modify
                                                                                            Withdraw
                                                                                            Other
                                                                                         pursuant to Rule                                (Subject to Filing Fee)
Check here if you have filed or are filing contemoraneously                                                  Signature of Attorney or Party
with this motion an Affidavit of Substantial Hardship or if you
                                                                   Date:
                                                                                                             /s/ ROLESSA LAVELLE POWELL
are filing on behalf of an agency or department of the State,
county, or municipal government. (Pursuant to §6-5-1 Code
                                                                   5/20/2019 4:21:29 PM
of Alabama (1975), governmental entities are exempt from
prepayment of filing fees)

*This Cover Sheet must be completed and submitted to the Clerk of Court upon the filing of any motion. Each motion should contain a separate Cover Sheet.
**Motions titled 'Motion to Dismiss' that are not pursuant to Rule 12(b) and are in fact Motions for Summary Judgments are subject to filing fee.
                                       DOCUMENT 13
                                                                               ELECTRONICALLY FILED
      Case 2:19-cv-01040-SGC Document 1-1 Filed 07/03/19 Page 215/20/2019
                                                                 of 57 4:22 PM
                                                                               01-CV-2019-901336.00
                                                                               CIRCUIT COURT OF
                                                                          JEFFERSON COUNTY, ALABAMA
                                                                       JACQUELINE ANDERSON SMITH, CLERK
        IN THE CIRCUIT COURT OF JEFFERSON COUNTY, ALAB AMA
                        BIRMINGHAM DIVISION



KIMBERLY CATRICE JONES,                        )
              PLAINTIFF,                       ) CASE NO: DR2019 901336.00
                                               )
VS.                                            )
                                               )
RONALD HUGH GUFFEY,                            )
             DEFENDANT.                        )


   MOTION TO QUASH MOTION TO SET FOR TRIAL AND SCHEDULING
                          ORDER

         COMES NOW, Kimberly Catrice Jones by and through her attorney of record and
file this motion to set for trial on the following grounds:

        1.      Plaintiff need to amend complaint to add an additional Defendant.

       2.       Defendant has filed an answer and this cause need to be set for trial.
       WHEREFORE PREMISES CONSIDERED, the Attorney of record moves this
Court to grant this motion on the above stated grounds.

                                               Respectfully submitted,
                                               /s/Rolessa L. Coleman
                                               Rolessa L. Coleman
                                               Attorney for Plaintiff
                                               714 32nd Street South
                                               Birmingham, AL 35233
                                               (205) 224-4463



                             CERTIFICATE OF SERVICE

       This certificate of service is to certify that a copy of this Motion to Set for Trial
was served on Defendant via US Mail Ronald Guffey 147 Oxford Road Lexington, NC
27292.


                                                       OF COUNSEL
                                                       Rolessa Coleman
                          DOCUMENT 13
Case 2:19-cv-01040-SGC Document 1-1 Filed 07/03/19 Page 22 of 57
           Case 2:19-cv-01040-SGC Document 1-1 Filed 07/03/19 Page 23 of 57


                                      AlaFile E-Notice




                                                                         01-CV-2019-901336.00
                                                             Judge: TAMARA HARRIS JOHNSON
To: ROLESSA LAVELLE POWELL
    EPH41112@AOL.COM




                   NOTICE OF ELECTRONIC FILING
                   IN THE CIRCUIT COURT OF JEFFERSON COUNTY, ALABAMA

                     KIMBERLY CATRICE JONES V. RONALD HUGH GUFFEY
                                  01-CV-2019-901336.00

                       The following matter was FILED on 5/20/2019 4:23:42 PM

                                 C001 JONES KIMBERLY CATRICE
                                        MOTION TO QUASH
                                [Filer: COLEMAN ROLESSA POWELL]


    Notice Date:    5/20/2019 4:23:42 PM




                                                             JACQUELINE ANDERSON SMITH
                                                                       CIRCUIT COURT CLERK
                                                               JEFFERSON COUNTY, ALABAMA
                                                               JEFFERSON COUNTY, ALABAMA
                                                            716 N. RICHARD ARRINGTON BLVD.
                                                                       BIRMINGHAM, AL, 35203

                                                                                   205-325-5355
                                                                       jackie.smith@alacourt.gov
           Case 2:19-cv-01040-SGC Document 1-1 Filed 07/03/19 Page 24 of 57


                                      AlaFile E-Notice




                                                                         01-CV-2019-901336.00
                                                             Judge: TAMARA HARRIS JOHNSON
To: GUFFEY RONALD HUGH (PRO SE)
    147 OXFORD ROAD
    LEXINGTON, NC, 27292-0000




                   NOTICE OF ELECTRONIC FILING
                   IN THE CIRCUIT COURT OF JEFFERSON COUNTY, ALABAMA

                     KIMBERLY CATRICE JONES V. RONALD HUGH GUFFEY
                                  01-CV-2019-901336.00

                       The following matter was FILED on 5/20/2019 4:23:42 PM

                                 C001 JONES KIMBERLY CATRICE
                                        MOTION TO QUASH
                                [Filer: COLEMAN ROLESSA POWELL]


    Notice Date:    5/20/2019 4:23:42 PM




                                                             JACQUELINE ANDERSON SMITH
                                                                       CIRCUIT COURT CLERK
                                                               JEFFERSON COUNTY, ALABAMA
                                                               JEFFERSON COUNTY, ALABAMA
                                                            716 N. RICHARD ARRINGTON BLVD.
                                                                       BIRMINGHAM, AL, 35203

                                                                                   205-325-5355
                                                                       jackie.smith@alacourt.gov
                                    DOCUMENT 15
                                                                        ELECTRONICALLY FILED
   Case 2:19-cv-01040-SGC Document 1-1 Filed 07/03/19 Page 255/22/2019
                                                              of 57 4:58 PM
                                                                         01-CV-2019-901336.00
                                                                         CIRCUIT COURT OF
                                                                    JEFFERSON COUNTY, ALABAMA
                                                                 JACQUELINE ANDERSON SMITH, CLERK
       IN THE CIRCUIT COURT OF JEFFERSON COUNTY, ALABAMA
                        BIRMINGHAM DIVISION



KIMBERLY CATRICE JONES                              )
                                                    )
                                                    )
                          PLAINTIFF,                )
VS.                                                 )     CV2019-901336.00
                                                    )
RONALD HUGH GUFFEY                                  )
JHT HOLDINGS/UNIMARK LLC                            )
                  DEFENDANTS.                       )



No. 1 whether singular or plural, the correct legal designation of the entity known
only to the Plaintiffs as JHT HOLDINGS/UNIMARK LLC.;

No. 2 whether singular or plural, the correct legal designation of that person
known only to the Plaintiffs as RONALD HUGH GUFFEY;

No. 3 whether singular or plural, the person, firm, corporation or entity who or
which owned/leased the tractor-trailer which collided with the Plaintiffs on the
occasion made the basis of this lawsuit;

No. 4 whether singular or plural, the person, firm, corporation or entity for whom
the operator of the tractor-trailer which collided with the Plaintiffs was acting as
agent, servant or employee on the occasion made the basis of this lawsuit;

No. 7 whether singular or plural, the driver of the tractor-trailer which collided with
the Plaintiffs whose negligent, wanton and/or wrongful conduct caused the
Plaintiffs’ injuries and damages on the occasion made the basis of this lawsuit;

No. 8 whether singular or plural, that entity or those entities who or which
afforded any insurance coverage to either the driver, the owner or lessee of the
tractor-trailer which collided with the Plaintiffs on the occasion made the basis of
this lawsuit;

No. 8 whether singular or plural, the correct legal designation of that entity or
those entities who or which afforded any uninsured/underinsured insurance
coverage to the Plaintiffs for the occurrence made the basis of this lawsuit;

No. 9 whether singular or plural, that person, firm, corporation or entity who or
which provided maintenance and upkeep on the tractor-trailer which collided with
the Plaintiffs on the date and occasion made the basis of this lawsuit;
                                    DOCUMENT 15
   Case 2:19-cv-01040-SGC Document 1-1 Filed 07/03/19 Page 26 of 57




No. 10 whether singular or plural, that person, firm, corporation or entity who or
which performed any repair work on the tractor-trailer which collided with the
Plaintiffs in the occurrence made the basis of this lawsuit;

No. 11 whether singular or plural, that entity or those entities who or which
manufactured and/or distributed the tractor-trailer, or any of the component parts
thereof, which collided with the Plaintiffs in the occurrence made the basis of this
lawsuit;

No. 12 whether singular or plural, that entity or those entities who or which was
the master or principal of the driver of the tractor-trailer which collided with the
Plaintiffs in the occurrence made the basis of this lawsuit;

No. 13 whether singular or plural, that person, firm, corporation or entity who or
which negligently entrusted the tractor-trailer involved in the occurrence made
the basis of this lawsuit to the driver thereof at the time of said occurrence;

No. 14 whether singular or plural, that person, firm, corporation or entity who or
which owned/leased the tractor-trailer which collided with the Plaintiffs on the
occasion made the basis of this lawsuit;

No. 15 whether singular or plural, that entity or those entities who or which
afforded any insurance coverage to the owner and/or lessee of the tractor-trailer
involved in the occurrence made the basis of this lawsuit;

No. 16 whether singular or plural, that person, firm, corporation or entity who or
which repaired, altered and/or maintained the tractor-trailer involved in the
occurrence made the basis of this lawsuit;

No. 17 whether singular or plural, that person, firm, corporation or entity who or
which tested, inspected, approved, or issued any approval of the tractor-trailer
involved in the occurrence made the basis of this lawsuit, any component part
thereof or any attended equipment used or available for use therewith;


No. 18 whether singular or plural, that person, firm, corporation or entity who or
which had supervisory authority relating to the maintenance, operation, or to the
selection, training and/or hiring of the driver of the tractor-trailer which collided
with the Plaintiffs on the occasion made the basis of this lawsuit;

No. 19 whether singular or plural, that person, firm, corporation or entity who or
which was the holder of the ICC motor carrier permit under which the tractor-
trailer which collided with the Plaintiffs was being operated on the date and
occasion made the basis of this lawsuit;
                                     DOCUMENT 15
    Case 2:19-cv-01040-SGC Document 1-1 Filed 07/03/19 Page 27 of 57



 No. 20 whether singular or plural, that person, firm, corporation or entity other
than those entities hereinabove described, which is the successor in interest of
any of those entities hereinabove described;

No. 21 whether singular or plural, that person, firm, corporation or entity other
than those described hereinabove whose negligent actions or inactions,
wantonness, breach of contract or other wrongful conduct caused or contributed
to cause the occurrence made the basis of this lawsuit. Plaintiffs allege that the
identity of the fictitious party Defendants are otherwise unknown at this time, or if
known, their identities as proper party Defendants are not known, but their true
names will be substituted by amendment when ascertained.


                              AMENDED COMPLAINT

                          STATEMENT OF THE PARTIES


   1. Plaintiff KIMBERLY CATRICE Jones is over the age of nineteen and at all

times material herein resided in Jefferson County, Alabama, within the

jurisdiction of this Court.

   2. Defendant RONALD GUFFEY is a resident of the State of Lexington, NC

and is over the age of nineteen 19 years. Defendant Ronald Guffey was the

operator of the tractor trailer which collided with the Plaintiff on the date and

occasion made the basis of this lawsuit.

   3. Defendant JHT HOLDINGS/UNIMARK LLC is a commercial carrier

business entity involved interstate transportation doing business in Alabama,

within the jurisdiction of this Court.

   4. Parties-Defendant fictitiously identified as Nos. 1 through 21, whose more

correct names and identities are unknown to the Plaintiffs at this time, but will be

more correctly named when their identities are ascertained, are the respective

persons and/or entities who or which fit the descriptions below:
                              DOCUMENT 15
Case 2:19-cv-01040-SGC Document 1-1 Filed 07/03/19 Page 28 of 57




  No. 1 whether singular or plural, the correct legal designation of the entity
  known only to the Plaintiffs as JHT HOLDINGS/UNIMARK LLC.;

  No. 2 whether singular or plural, the correct legal designation of that
  person known only to the Plaintiffs as RONALD HUGH GUFFEY;

  No. 3 whether singular or plural, the person, firm, corporation or entity who
  or which owned/leased the tractor-trailer which collided with the Plaintiffs
  on the occasion made the basis of this lawsuit;

  No. 4 whether singular or plural, the person, firm, corporation or entity for
  whom the operator of the tractor-trailer which collided with the Plaintiffs
  was acting as agent, servant or employee on the occasion made the basis
  of this lawsuit;

  No. 7 whether singular or plural, the driver of the tractor-trailer which
  collided with the Plaintiffs whose negligent, wanton and/or wrongful
  conduct caused the Plaintiffs’ injuries and damages on the occasion made
  the basis of this lawsuit;

  No. 8 whether singular or plural, that entity or those entities who or which
  afforded any insurance coverage to either the driver, the owner or lessee
  of the tractor-trailer which collided with the Plaintiffs on the occasion made
  the basis of this lawsuit;

  No. 8 whether singular or plural, the correct legal designation of that entity
  or those entities who or which afforded any uninsured/underinsured
  insurance coverage to the Plaintiffs for the occurrence made the basis of
  this lawsuit;

  No. 9 whether singular or plural, that person, firm, corporation or entity
  who or which provided maintenance and upkeep on the tractor-trailer
  which collided with the Plaintiffs on the date and occasion made the basis
  of this lawsuit;

  No. 10 whether singular or plural, that person, firm, corporation or entity
  who or which performed any repair work on the tractor-trailer which
  collided with the Plaintiffs in the occurrence made the basis of this lawsuit;

  No. 11 whether singular or plural, that entity or those entities who or which
  manufactured and/or distributed the tractor-trailer, or any of the
  component parts thereof, which collided with the Plaintiffs in the
  occurrence made the basis of this lawsuit;
                               DOCUMENT 15
Case 2:19-cv-01040-SGC Document 1-1 Filed 07/03/19 Page 29 of 57



  No. 12 whether singular or plural, that entity or those entities who or which
  was the master or principal of the driver of the tractor-trailer which collided
  with the Plaintiffs in the occurrence made the basis of this lawsuit;

  No. 13 whether singular or plural, that person, firm, corporation or entity
  who or which negligently entrusted the tractor-trailer involved in the
  occurrence made the basis of this lawsuit to the driver thereof at the time
  of said occurrence;

  No. 14 whether singular or plural, that person, firm, corporation or entity
  who or which owned/leased the tractor-trailer which collided with the
  Plaintiffs on the occasion made the basis of this lawsuit;

  No. 15 whether singular or plural, that entity or those entities who or which
  afforded any insurance coverage to the owner and/or lessee of the tractor-
  trailer involved in the occurrence made the basis of this lawsuit;

  No. 16 whether singular or plural, that person, firm, corporation or entity
  who or which repaired, altered and/or maintained the tractor-trailer
  involved in the occurrence made the basis of this lawsuit;

  No. 17 whether singular or plural, that person, firm, corporation or entity
  who or which tested, inspected, approved, or issued any approval of the
  tractor-trailer involved in the occurrence made the basis of this lawsuit,
  any component part thereof or any attended equipment used or available
  for use therewith;


  No. 18 whether singular or plural, that person, firm, corporation or entity
  who or which had supervisory authority relating to the maintenance,
  operation, or to the selection, training and/or hiring of the driver of the
  tractor-trailer which collided with the Plaintiffs on the occasion made the
  basis of this lawsuit;

  No. 19 whether singular or plural, that person, firm, corporation or entity
  who or which was the holder of the ICC motor carrier permit under which
  the tractor-trailer which collided with the Plaintiffs was being operated on
  the date and occasion made the basis of this lawsuit;

   No. 20 whether singular or plural, that person, firm, corporation or entity
  other than those entities hereinabove described, which is the successor in
  interest of any of those entities hereinabove described;

  No. 21 whether singular or plural, that person, firm, corporation or entity
  other than those described hereinabove whose negligent actions or
  inactions, wantonness, breach of contract or other wrongful conduct
                                     DOCUMENT 15
    Case 2:19-cv-01040-SGC Document 1-1 Filed 07/03/19 Page 30 of 57



       caused or contributed to cause the occurrence made the basis of this
       lawsuit. Plaintiffs allege that the identity of the fictitious party Defendants
       are otherwise unknown at this time, or if known, their identities as proper
       party Defendants are not known, but their true names will be substituted
       by amendment when ascertained.



                           STATEMENT OF THE FACTS

       5 . Plaintiff adopt by reference the foregoing paragraphs as if they were

set out in full herein.

       6. On or about May 22, 2018, Plaintiff, KIMBERLY CATRICE JONES

was lawfully operating his vehicle northbound on Interstate I20 West at its

intersection with I20 W Entrance Ramp 11. At said time and place,

Defendant RONALD HUGH GUFFEY was driving a tractor trailer owned and

maintained by Defendant JHTHOLDINGS/UNIMARK (and the Defendants

fictitiously identified as Nos. 1 – 21), Defendant negligently and/or wantonly went

to apply his brakes, his trailer begin to shift. Due to braking, the Defendant’s

trailer began to shift and struck Plaintiff’s car which was in the left lane.

       7. Parties-Defendant fictitiously identified as Nos. 1 through 21, whose

more correct names and identities are unknown to the Plaintiff’s at this time, but
will be more correctly named when their identities are ascertained, are the
respective persons and/or entities who or which fir the descriptions below.

       No. 1 whether singular or plural, the correct legal designation of the entity
       known only to the Plaintiffs as JHT HOLDINGS/UNIMARK.;

       No. 2 whether singular or plural, the correct legal designation of that
       person known only to the Plaintiffs as RONALD HUGH GUFFEY;

       No. 3 whether singular or plural, the person, firm, corporation or entity who
       or which owned/leased the tractor-trailer which collided with the Plaintiffs
       on the occasion made the basis of this lawsuit;
                             DOCUMENT 15
Case 2:19-cv-01040-SGC Document 1-1 Filed 07/03/19 Page 31 of 57



        No. 4 whether singular or plural, the person, firm, corporation or
        entity for whom the operator of the tractor-trailer which collided with
        the Plaintiffs was acting as agent, servant or employee on the
        occasion made the basis of this lawsuit;

        No. 5 whether singular or plural, the driver of the tractor-trailer
        which collided with the Plaintiffs whose negligent, wanton and/or
        wrongful conduct caused the Plaintiffs’ injuries and damages on the
        occasion made the basis of this lawsuit;

        No. 6 whether singular or plural, that entity or those entities who or
        which afforded any insurance coverage to either the driver, the
        owner or lessee of the tractor-trailer which collided with the
        Plaintiffs on the occasion made the basis of this lawsuit;

        No. 7 whether singular or plural, the correct legal designation of
        that entity or those entities who or which afforded any
        uninsured/underinsured insurance coverage to the Plaintiffs for the
        occurrence made the basis of this lawsuit;

        No. 8 whether singular or plural, that person, firm, corporation or
        entity who or which provided maintenance and upkeep on the
        tractor-trailer which collided with the Plaintiffs on the date and
        occasion made the basis of this lawsuit;

        No. 9whether singular or plural, that person, firm, corporation or
        entity who or which performed any repair work on the tractor-trailer
        which collided with the Plaintiffs in the occurrence made the basis
        of this lawsuit;

        No. 12 whether singular or plural, that entity or those entities who or
        which manufactured and/or distributed the tractor-trailer, or any of
        the component parts thereof, which collided with the Plaintiffs in the
        occurrence made the basis of this lawsuit;

        No. 13 whether singular or plural, that entity or those entities who or
        which was the master or principal of the driver of the tractor-trailer
        which collided with the Plaintiffs in the occurrence made the basis
        of this lawsuit;

        No. 14 whether singular or plural, that person, firm, corporation or
        entity who or which negligently entrusted the tractor-trailer involved
        in the occurrence made the basis of this lawsuit to the driver thereof
        at the time of said occurrence;
                                  DOCUMENT 15
   Case 2:19-cv-01040-SGC Document 1-1 Filed 07/03/19 Page 32 of 57



      No. 14 whether singular or plural, that person, firm, corporation or entity
      who or which owned/leased the tractor-trailer which collided with the
      Plaintiffs on the occasion made the basis of this lawsuit;

      No. 15 whether singular or plural, that entity or those entities who or which
      afforded any insurance coverage to the owner and/or lessee of the tractor-
      trailer involved in the occurrence made the basis of this lawsuit;

      No. 16 whether singular or plural, that person, firm, corporation or entity
      who or which repaired, altered and/or maintained the tractor-trailer
      involved in the occurrence made the basis of this lawsuit;

      No. 17 whether singular or plural, that person, firm, corporation or entity
      who or which tested, inspected, approved, or issued any approval of the
      tractor-trailer involved in the occurrence made the basis of this lawsuit,
      any component part thereof or any attended equipment used or available
      for use therewith;


      No. 18 whether singular or plural, that person, firm, corporation or entity
      who or which had supervisory authority relating to the maintenance,
      operation, or to the selection, training and/or hiring of the driver of the
      tractor-trailer which collided with the Plaintiffs on the occasion made the
      basis of this lawsuit;

      No. 19 whether singular or plural, that person, firm, corporation or entity
      who or which was the holder of the ICC motor carrier permit under which
      the tractor-trailer which collided with the Plaintiffs was being operated on
      the date and occasion made the basis of this lawsuit;

       No. 20 whether singular or plural, that person, firm, corporation or entity
      other than those entities hereinabove described, which is the successor in
      interest of any of those entities hereinabove described;

      No. 21 whether singular or plural, that person, firm, corporation or entity
      other than those described hereinabove whose negligent actions or
      inactions, wantonness, breach of contract or other wrongful conduct


                                      COUNT ONE

                            NEGLIGENCE/WANTONNESS
      8. Plaintiffs adopt and re-allege the foregoing Paragraphs, as if fully set

forth herein.
       9. On or about May 22, 2018, Plaintiff, KIMBERLY CATRICE JONES
                                    DOCUMENT 15
   Case 2:19-cv-01040-SGC Document 1-1 Filed 07/03/19 Page 33 of 57




was lawfully operating his vehicle northbound on Interstate I20 West at its

intersection with I20 W Entrance Ramp 11. At said time and place,

Defendant RONALD HUGH GUFFEY was driving a tractor trailer own and

maintained by Defendant JHTHOLDINGS/UNIMARK LLC (and the Defendants

fictitiously identified as Nos. 1 – 21), Defendant negligently and/or

wantonly went to apply his brakes, his trailer begin to shift. Due to braking,

the Defendant’s trailer began to shift and struck Plaintiff’s car which was in the

left lane or about May 22, 2018. The direct and proximate cause of plaintiff’s

injuries was he negligence, recklessness, carelessness and/or wantonness of

the Defendant (and the Defendants fictitiously identified as Nos. 1-21).


       WHEREFORE, Plaintiff KIMBERLY CATRICE JONES demands

compensatory and punitive damages against the Defendants RONALD

GUFFEY., (and the Defendants fictitiously identified as Nos. 1 – 21) and

Defendant JHT HOLDINGS/UNIMARK determined by a bench trial, plus interest

and costs.


                                    COUNT TWO

      NEGLIGENT/WANTON HIRING, TRAINING AND SUPERVISION BY
                DEFENDANT JHT HOLDINGS/UNIMARK


       10. Plaintiff re-allege each and every allegation as if fully set

forth, herein.

       11.Defendant JHT Holdings/Unimark , (and the Defendants fictitiously

 identified as Nos. 1 – 21) had a duty to properly hire, train, and supervise safe
                                    DOCUMENT 15
   Case 2:19-cv-01040-SGC Document 1-1 Filed 07/03/19 Page 34 of 57




and competent drivers.

       12. Defendant JHT Holdings/Unimark breached its duty owed to the

public, including Plaintiff, by negligently and wantonly hiring, training and

supervising the Defendant RONALD GUFFEY, proximately causing the collision

described in the Complaint.
       .
                                      COUNT THREE

            NEGLIGENT/WANTON ENTRUSTMENT BY DEFENDANT JHT
                          HOLDINGS/UNIMARK

       13. Plaintiffs re-allege each and every previous allegation as if fully set

forth herein.

       14. Defendant JHT Holdings/Unimark, (and the Defendants fictitiously

identified as Nos. 1 – 21) had a duty to only entrust its company vehicle to safe

and competent drivers.
      15. Defendant JHT Holdings/Unimark., (and the Defendants fictitiously

identified as Nos. 1 – 21) breached its duty owed to the public, including Plaintiff,

KIMBERLY CATRICE JONES proximately resulting in the collision described in

this Complaint.

       16. As a proximate consequence of said negligent and/or wanton

entrustment of the Defendant JHT Holdings/Unimark (and the Defendants

fictitiously identified as Nos. 1 – 21), Plaintiff KIMBERLY CATRICE JONES was

caused to suffer the injuries and damages described herein.

       WHEREFORE, Plaintiff KIMBERLY CATRICE JONES demands

compensatory and punitive damages against the Defendant JHT

Holdings/Unimark., (and the Defendants fictitiously identified as Nos. 1 – 21) in
                                  DOCUMENT 15
   Case 2:19-cv-01040-SGC Document 1-1 Filed 07/03/19 Page 35 of 57




an amount to be determined by a bench trial, plus interest and costs.


                                                 Respectfully submitted

                                                 /s/Rolessa L. Coleman
                                                 Rolessa P. Coleman (POW057)
                                                 Attorney for Plaintiff
                                                 714 32nd Street South
                                                 Birmingham, AL 35233
                                                 (205) 224-4463


SERVE DEFENDANTS BY CERTIFIED MAIL:
JHT/Holdings/Unimark
c/o Prentice Hall Corporation Registered Agent
150 S Perry Street
Montgomery, AL 36104

Ronald H. Guffey
147 Oxford Road
Lexington, NC 27292
           Case 2:19-cv-01040-SGC Document 1-1 Filed 07/03/19 Page 36 of 57


                                      AlaFile E-Notice




                                                                        01-CV-2019-901336.00


To: ROLESSA LAVELLE POWELL
    EPH41112@AOL.COM




                   NOTICE OF ELECTRONIC FILING
                   IN THE CIRCUIT COURT OF JEFFERSON COUNTY, ALABAMA

                     KIMBERLY CATRICE JONES V. RONALD HUGH GUFFEY
                                  01-CV-2019-901336.00

                     The following complaint was FILED on 5/22/2019 4:59:04 PM




    Notice Date:    5/22/2019 4:59:04 PM




                                                            JACQUELINE ANDERSON SMITH
                                                                      CIRCUIT COURT CLERK
                                                              JEFFERSON COUNTY, ALABAMA
                                                              JEFFERSON COUNTY, ALABAMA
                                                           716 N. RICHARD ARRINGTON BLVD.
                                                                      BIRMINGHAM, AL, 35203

                                                                                   205-325-5355
                                                                       jackie.smith@alacourt.gov
           Case 2:19-cv-01040-SGC Document 1-1 Filed 07/03/19 Page 37 of 57


                                      AlaFile E-Notice




                                                                        01-CV-2019-901336.00


To: GUFFEY RONALD HUGH (PRO SE)
    147 OXFORD ROAD
    LEXINGTON, NC, 27292-0000




                   NOTICE OF ELECTRONIC FILING
                   IN THE CIRCUIT COURT OF JEFFERSON COUNTY, ALABAMA

                     KIMBERLY CATRICE JONES V. RONALD HUGH GUFFEY
                                  01-CV-2019-901336.00

                     The following complaint was FILED on 5/22/2019 4:59:04 PM




    Notice Date:    5/22/2019 4:59:04 PM




                                                            JACQUELINE ANDERSON SMITH
                                                                      CIRCUIT COURT CLERK
                                                              JEFFERSON COUNTY, ALABAMA
                                                              JEFFERSON COUNTY, ALABAMA
                                                           716 N. RICHARD ARRINGTON BLVD.
                                                                      BIRMINGHAM, AL, 35203

                                                                                   205-325-5355
                                                                       jackie.smith@alacourt.gov
           Case 2:19-cv-01040-SGC Document 1-1 Filed 07/03/19 Page 38 of 57


                                      AlaFile E-Notice




                                                                        01-CV-2019-901336.00


To: RONALD HUGH GUFFEY
    147 OXFORD ROAD
    LEXINGTON, NC, 27292




                   NOTICE OF ELECTRONIC FILING
                   IN THE CIRCUIT COURT OF JEFFERSON COUNTY, ALABAMA

                     KIMBERLY CATRICE JONES V. RONALD HUGH GUFFEY
                                  01-CV-2019-901336.00

                     The following complaint was FILED on 5/22/2019 4:59:04 PM




    Notice Date:    5/22/2019 4:59:04 PM




                                                            JACQUELINE ANDERSON SMITH
                                                                      CIRCUIT COURT CLERK
                                                              JEFFERSON COUNTY, ALABAMA
                                                              JEFFERSON COUNTY, ALABAMA
                                                           716 N. RICHARD ARRINGTON BLVD.
                                                                      BIRMINGHAM, AL, 35203

                                                                                   205-325-5355
                                                                       jackie.smith@alacourt.gov
           Case 2:19-cv-01040-SGC Document 1-1 Filed 07/03/19 Page 39 of 57


                                       AlaFile E-Notice




                                                                         01-CV-2019-901336.00


To: JHT HOLDINGS/UNIMARK
    ATTN: PRENTICE HALL CORP
    150 S RIPLEY STREET
    MONTOGMERY, AL, 36104




                   NOTICE OF ELECTRONIC FILING
                   IN THE CIRCUIT COURT OF JEFFERSON COUNTY, ALABAMA

                      KIMBERLY CATRICE JONES V. RONALD HUGH GUFFEY
                                   01-CV-2019-901336.00

                      The following complaint was FILED on 5/22/2019 4:59:04 PM




    Notice Date:    5/22/2019 4:59:04 PM


    Service by sheriff in 03 – MONTGOMERY County



                                                             JACQUELINE ANDERSON SMITH
                                                                       CIRCUIT COURT CLERK
                                                               JEFFERSON COUNTY, ALABAMA
                                                               JEFFERSON COUNTY, ALABAMA
                                                            716 N. RICHARD ARRINGTON BLVD.
                                                                       BIRMINGHAM, AL, 35203

                                                                                    205-325-5355
                                                                        jackie.smith@alacourt.gov
                Case 2:19-cv-01040-SGC Document 1-1 Filed 07/03/19 Page 40 of 57
State of Alabama                                                                                     Court Case Number
Unified Judicial System
                                                    SUMMONS
                                                                                                     01-CV-2019-901336.00
Form C-34 Rev. 4/2017                                - CIVIL -
                              IN THE CIRCUIT COURT OF JEFFERSON COUNTY, ALABAMA
                                 KIMBERLY CATRICE JONES V. RONALD HUGH GUFFEY
  NOTICE TO:       RONALD HUGH GUFFEY, 147 OXFORD ROAD, LEXINGTON, NC 27292

                                                              (Name and Address of Defendant)
  THE COMPLAINT OR OTHER DOCUMENT WHICH IS ATTACHED TO THIS SUMMONS IS IMPORTANT, AND YOU MUST
  TAKE IMMEDIATE ACTION TO PROTECT YOUR RIGHTS. YOU OR YOUR ATTORNEY ARE REQUIRED TO FILE THE
  ORIGINAL OF YOUR WRITTEN ANSWER, EITHER ADMITTING OR DENYING EACH ALLEGATION IN THE COMPLAINT OR
  OTHER DOCUMENT, WITH THE CLERK OF THIS COURT. A COPY OF YOUR ANSWER MUST BE MAILED OR HAND
  DELIVERED BY YOU OR YOUR ATTORNEY TO THE PLAINTIFF(S) OR ATTORNEY(S) OF THE PLAINTIFF(S),
  ROLESSA LAVELLE POWELL                                                                         ,
                                                         [Name(s) of Attorney(s)]

  WHOSE ADDRESS(ES) IS/ARE: 714 32ND STREET S, BIRMINGHAM, AL 35233                                                                          .
                                                                      [Address(es) of Plaintiff(s) or Attorney(s)]
  THE ANSWER MUST BE MAILED OR DELIVERED WITHIN 30 DAYS AFTER THIS SUMMONS AND COMPLAINT OR
  OTHER DOCUMENT WERE SERVED ON YOU OR A JUDGMENT BY DEFAULT MAY BE RENDERED AGAINST YOU FOR
  THE MONEY OR OTHER THINGS DEMANDED IN THE COMPLAINT OR OTHER DOCUMENT.
              TO ANY SHERIFF OR ANY PERSON AUTHORIZED BY THE ALABAMA RULES OF CIVIL
                                          PROCEDURE TO SERVE PROCESS:
     You are hereby commanded to serve this Summons and a copy of the Complaint or other document in
     this action upon the above-named Defendant.
     Service by certified mail of this Summons is initiated upon the written request of JONES KIMBERLY CATRICE
     pursuant to the Alabama Rules of the Civil Procedure.                                       [Name(s)]

          5/22/2019 4:59:04 PM                    /s/ JACQUELINE ANDERSON SMITH              By:
                     (Date)                                             (Signature of Clerk)                                    (Name)

     Certified Mail is hereby requested.                        /s/ ROLESSA LAVELLE POWELL
                                                                (Plaintiff's/Attorney's Signature)


                                                   RETURN ON SERVICE
     Return receipt of certified mail received in this office on                                                                         .
                                                                                                         (Date)
     I certify that I personally delivered a copy of this Summons and Complaint or other document to
                                                                in                                                                   County,
                     (Name of Person Served)                                                   (Name of County)

  Alabama on                                              .
                                  (Date)
                                                                                                     (Address of Server)

  (Type of Process Server)                     (Server's Signature)


                                               (Server's Printed Name)                               (Phone Number of Server)
                Case 2:19-cv-01040-SGC Document 1-1 Filed 07/03/19 Page 41 of 57
State of Alabama                                                                                     Court Case Number
Unified Judicial System
                                                    SUMMONS
                                                                                                     01-CV-2019-901336.00
Form C-34 Rev. 4/2017                                - CIVIL -
                              IN THE CIRCUIT COURT OF JEFFERSON COUNTY, ALABAMA
                                 KIMBERLY CATRICE JONES V. RONALD HUGH GUFFEY
  NOTICE TO:       JHT HOLDINGS/UNIMARK, ATTN: PRENTICE HALL CORP 150 S RIPLEY STREET, MONTOGMERY, AL 36104

                                                              (Name and Address of Defendant)
  THE COMPLAINT OR OTHER DOCUMENT WHICH IS ATTACHED TO THIS SUMMONS IS IMPORTANT, AND YOU MUST
  TAKE IMMEDIATE ACTION TO PROTECT YOUR RIGHTS. YOU OR YOUR ATTORNEY ARE REQUIRED TO FILE THE
  ORIGINAL OF YOUR WRITTEN ANSWER, EITHER ADMITTING OR DENYING EACH ALLEGATION IN THE COMPLAINT OR
  OTHER DOCUMENT, WITH THE CLERK OF THIS COURT. A COPY OF YOUR ANSWER MUST BE MAILED OR HAND
  DELIVERED BY YOU OR YOUR ATTORNEY TO THE PLAINTIFF(S) OR ATTORNEY(S) OF THE PLAINTIFF(S),
  ROLESSA LAVELLE POWELL                                                                         ,
                                                         [Name(s) of Attorney(s)]

  WHOSE ADDRESS(ES) IS/ARE: 714 32ND STREET S, BIRMINGHAM, AL 35233                                                                          .
                                                                      [Address(es) of Plaintiff(s) or Attorney(s)]
  THE ANSWER MUST BE MAILED OR DELIVERED WITHIN 30 DAYS AFTER THIS SUMMONS AND COMPLAINT OR
  OTHER DOCUMENT WERE SERVED ON YOU OR A JUDGMENT BY DEFAULT MAY BE RENDERED AGAINST YOU FOR
  THE MONEY OR OTHER THINGS DEMANDED IN THE COMPLAINT OR OTHER DOCUMENT.
              TO ANY SHERIFF OR ANY PERSON AUTHORIZED BY THE ALABAMA RULES OF CIVIL
                                          PROCEDURE TO SERVE PROCESS:
     You are hereby commanded to serve this Summons and a copy of the Complaint or other document in
     this action upon the above-named Defendant.
     Service by certified mail of this Summons is initiated upon the written request of
     pursuant to the Alabama Rules of the Civil Procedure.                                  [Name(s)]

          5/22/2019 4:59:04 PM                    /s/ JACQUELINE ANDERSON SMITH         By:
                     (Date)                                             (Signature of Clerk)                                    (Name)

     Certified Mail is hereby requested.
                                                                (Plaintiff's/Attorney's Signature)


                                                   RETURN ON SERVICE
     Return receipt of certified mail received in this office on                                                                         .
                                                                                                         (Date)
     I certify that I personally delivered a copy of this Summons and Complaint or other document to
                                                                in                                                                   County,
                     (Name of Person Served)                                                   (Name of County)

  Alabama on                                              .
                                  (Date)
                                                                                                     (Address of Server)

  (Type of Process Server)                     (Server's Signature)


                                               (Server's Printed Name)                               (Phone Number of Server)
                                          DOCUMENT 18
                                                                               ELECTRONICALLY FILED
        Case 2:19-cv-01040-SGC Document 1-1 Filed 07/03/19 Page 426/17/2019
                                                                   of 57 8:58 AM
                                                                               01-CV-2019-901336.00
                                                                               CIRCUIT COURT OF
                                                                          JEFFERSON COUNTY, ALABAMA
                                                                       JACQUELINE ANDERSON SMITH, CLERK
               IN THE CIRCUIT COURT OF JEFFERSON COUNTY, ALABAMA
                                BIRMINGHAM DIVISION

KIMBERLY CATRICE JONES,                      )
                                             )
Plaintiff,                                   )
                                             )
v.                                           )       Civil Action No.: 01-CV-2019-901336
                                             )
RONALD HUGH GUFFEY, et al.                   )
                                             )
Defendants.                                  )


                                      AMENDED ANSWER


        COMES NOW Defendant, Ronald Hugh Guffey, by and through the undersigned

counsel, and files this Amended Answer to Plaintiff’s Complaint as follows:

                                        FIRST DEFENSE

        Defendant pleads the general issue and says he is not liable for the matters with which he

is charged in the Complaint and demands strict proof thereof.

                                      SECOND DEFENSE

        The Complaint and each count thereof fails to state a claim against Defendant upon which

relief can be granted.

                                       THIRD DEFENSE

        Defendant denies the charges of negligence and wantonness in the Complaint and

demands strict proof thereof.

                                      FOURTH DEFENSE

        Defendant avers there is no causal connection or relationship between any alleged

negligence on the part of this defendant and the alleged injuries or damages contained in the

Complaint.

                                        FIFTH DEFENSE

        Defendant avers Plaintiff’s alleged damages were the result of an act of God.


                                                 1
                                           DOCUMENT 18
        Case 2:19-cv-01040-SGC Document 1-1 Filed 07/03/19 Page 43 of 57



                                         SIXTH DEFENSE

        Defendant pleads estoppel.

                                       SEVENTH DEFENSE

        Defendant pleads contributory negligence.

                                        EIGHTH DEFENSE

        Defendant pleads waiver.

                                         NINTH DEFENSE

        Defendant pleads not guilty to the matters and things alleged.

                                        TENTH DEFENSE

        Defendant denies Plaintiff was injured to the nature and extent claimed, and contests

damages and demands strict proof thereof.

                                      ELEVENTH DEFENSE

        Defendant pleads the affirmative defense of improper venue and specifically asserts Ala.

Code § 6-3-21.1 (1975).

                                       TWELFTH DEFENSE

        Defendant pleads the sudden emergency doctrine.

                                     THIRTEENTH DEFENSE

        Defendant avers Plaintiff’s damages were the proximate results of acts and/or omissions

of third parties which were neither employed by, nor acting on behalf of, this defendant.

                                    FOURTEENTH DEFENSE

        Defendant pleads the superseding and intervening acts of third parties were the proximate

cause of Plaintiff’s claimed damages.

                                      FIFTEENTH DEFENSE

        Defendant claims as a set off any monies received by, or paid on behalf of, Plaintiff for the

acts or injuries alleged in Plaintiff’s Complaint, including insurance proceeds or settlements of any

kind.

                                                 2
                                             DOCUMENT 18
        Case 2:19-cv-01040-SGC Document 1-1 Filed 07/03/19 Page 44 of 57



                                         SIXTEENTH DEFENSE

        Defendant avers some or all of Plaintiff’s claims are barred by Plaintiff’s failure to mitigate

damages.

                                     SEVENTEENTH DEFENSE

        Defendant pleads the doctrine of last clear chance.

                                         EIGHTEENTH DEFENSE

        Defendant says Plaintiff violated one or more of the Rules of the Road of the State of

Alabama, and such violation proximately caused, or contributed to cause, the injuries complained

of in Plaintiff’s Complaint.

                                         NINETEENTH DEFENSE

        For that on the occasion complained of, Plaintiff assumed the risk of Plaintiff’s injuries with

knowledge of the dangers involved in the act Plaintiff was performing at the time of said injuries.

                                         TWENTIETH DEFENSE

        Defendant denies there was any causal relationship between any of his alleged activities

and the alleged injuries of Plaintiff.

                                     TWENTY-FIRST DEFENSE

        Defendant pleads the affirmative defense of release.

                                   TWENTY-SECOND DEFENSE

        Defendant pleads the defense of unavoidable accident.

                                     TWENTY-THIRD DEFENSE

        Defendant avers some or all of Plaintiff’s claims are barred by the applicable statute of

limitations and/or statute of repose.

                                   TWENTY-FOURTH DEFENSE

        Defendant pleads the affirmative defense of lack of capacity to sue.




                                                  3
                                          DOCUMENT 18
       Case 2:19-cv-01040-SGC Document 1-1 Filed 07/03/19 Page 45 of 57



                                   TWENTY-FIFTH DEFENSE

       Defendant asserts Plaintiff’s Complaint is due to be dismissed for failure to join a

necessary and indispensable party.

                                  TWENTY-SIXTH DEFENSE

       Defendant pleads insufficient process and/or insufficient service of process.

                                TWENTY-SEVENTH DEFENSE

       Defendant pleads Plaintiff is not the real party at interest and lacks standing.

                                 TWENTY-EIGHTH DEFENSE

       Defendant pleads spoliation of evidence.

                                  TWENTY-NINTH DEFENSE

       Some or all of Plaintiff’s claims may be barred by the doctrines of waiver, estoppel, laches,

release, payment, res judicata, lack of standing, accord and satisfaction, and/or unclean hands.

                                     THIRTIETH DEFENSE

       Defendant denies the material allegations of the Complaint and denies that he, or anyone

acting on his behalf, breached any duty owed to Plaintiff.

                                   THIRTY-FIRST DEFENSE

       Plaintiff’s claims are subject to the limitations and protections of § 6-11-27 and § 6-11-23

of the Alabama Code.

                                  THIRTY-SECOND DEFENSE

       Plaintiff’s claims to punitive damages, and the provisions of Alabama law governing the

right to recover punitive damages or the determination of the amount of punitive damages, violate

Defendant’s rights, including Defendant’s right to due process and equal protection, guaranteed

by the Fifth, Eighth, and Fourteenth Amendments of the United States Constitution and/or the

federal common law and/or the public policies of the United States.




                                                 4
                                           DOCUMENT 18
        Case 2:19-cv-01040-SGC Document 1-1 Filed 07/03/19 Page 46 of 57



                                    THIRTY-THIRD DEFENSE

       Plaintiff’s claims to punitive damages, and the provisions of Alabama law governing the

right to recover punitive damages or the determination of the amount of punitive damages, violate

Defendant’s rights, including Defendant’s right to due process and equal protection, guaranteed

by the Alabama Constitution and/or the common law or public policies of Alabama. The

procedures pursuant to which punitive damages may be awarded violate Article I, sections 1, 6,

7, 13, 15, and 22 of the Alabama Constitution.

                                   THIRTY-FOURTH DEFENSE

       An award of punitive damages will violate Defendant’s right to due process of law under

the Fifth and Fourteenth Amendments to the United States Constitution and Defendant’s rights

under Article I, §§ 6 and 13 of the Constitution of Alabama of 1901, because under Alabama law

the applicable standards are unconstitutionally vague, indefinite, and uncertain, and (a) fails to

provide Defendant adequate notice consistent with due process; (b) fails to provide the judge or

jury with constitutionally adequate standards of sufficient clarity, objectivity, and uniformity to

determine any award of punitive damages; (c) fails to provide the judge or jury constitutionally

appropriate instructions concerning the applicable legal principles of punishment and deterrence;

(d) fails to prohibit any award of punitive damages, in whole or in part, on the basis of individually

discriminatory biases, prejudices, or characteristics, including without limitation the residence,

wealth, and status of Defendant; (e) fails to prohibit inconsistent or duplicative verdicts or

judgments based upon the same course of conduct in more than one action; (f) fails to adequately

and clearly define, consistent with the requirements and principles of the Alabama Constitution,

the necessary culpable conduct or mental state required as a prerequisite of an award of punitive

damages permissible; and (g) fails to provide for adequate judicial review on the basis of

constitutionally adequate standards of sufficient clarity, objectivity, and uniformity.




                                                  5
                                          DOCUMENT 18
       Case 2:19-cv-01040-SGC Document 1-1 Filed 07/03/19 Page 47 of 57



                                    THIRTY-FIFTH DEFENSE

       Plaintiff’s claim for punitive damages against Defendant violates Defendant’s rights under

the Equal Protection Clause and the Due Process Clause of the Fifth and Fourteenth

Amendments to the United States Constitution and Article I, §§ 1, 6, 13 and 22 of the Alabama

Constitution, and will be improper under the common law and public policies of the State of

Alabama and the United States of America because punitive damages may be awarded jointly

and severally against some or all of the defendants for different acts of alleged wrongdoing without

apportionment among them based on the respective enormity of their alleged misconduct.

                                    THIRTY-SIXTH DEFENSE

       Plaintiff’s claim for punitive damages is barred because any award of punitive damages

against Defendant will constitute a violation of the Commerce Clause of Article I, § 9 of the United

States Constitution.

                                 THIRTY-SEVENTH DEFENSE

       An award of punitive damages in this case would violate Defendant’s rights under the

Fourth, Fifth, Sixth and Fourteenth Amendments to the United States Constitution and Article 1,

sections 1, 5, 6, 7, 9, 11, 13 and 22 of the Alabama Constitution. These rights will be violated

unless Defendant is afforded the safeguards guaranteed by these provisions.

                                   THIRTY-EIGHTH DEFENSE

       The claims of Plaintiff for punitive damages against Defendant cannot be upheld, because

an award of punitive damages under Alabama law for the purpose of compensating Plaintiff for

elements of damage not otherwise recognized by Alabama law would violate Defendant’s due

process rights guaranteed by the United States Constitution and by the due process provisions

of the Alabama Constitution.




                                                 6
                                          DOCUMENT 18
       Case 2:19-cv-01040-SGC Document 1-1 Filed 07/03/19 Page 48 of 57



                                   THIRTY-NINTH DEFENSE

       The claims of Plaintiff for punitive damages against Defendant cannot be upheld to the

extent they are inconsistent with, or in violation of, any law passed by the United States Congress

or the Alabama Legislature limiting awards of punitive damages.

                                      FORTIETH DEFENSE

       Plaintiff’s claim for punitive damages cannot be upheld to the extent it violates or

contravenes the holding of the United States Supreme Court in ruling on the cases of BMW of

North America v. Gore, 517 U.S. 559 (1996), State Farm Mut. Auto Ins. Co. v. Campbell, 123 S.

Ct. 1513 (2003), or Exxon Shipping Co. v. Baker, 128 S. Ct. 2605 (2008).

                                    FORTY-FIRST DEFENSE

       The Alabama statute authorizing punitive damages, Alabama Code § 6-11-20 (1993), is

unconstitutionally vague as written, construed, and applied.

                                  FORTY-SECOND DEFENSE

       Plaintiff’s demand for punitive damages violates the Due Process Clause of the Fourteenth

Amendment in that Plaintiff’s claim for punitive damages is not necessary to vindicate the State's

interest in punishing Defendant and deterring it from future misconduct. Moreover, Plaintiff’s claim

for punitive damages violates the Due Process Clause of the Fourteenth Amendment in that this

claim seeks to punish Defendant for allegedly harming persons who are not before the Court.

                                    FORTY-THIRD DEFENSE

       Any award of punitive damages in this case is subject to scrutiny under the factors set

forth in BMW v. Gore, 517 U.S. 559, 116 S. Ct. 1589 (1996), and as applied in Mobile Infirmary

Association v. Tyler, 981 So. 2d 1077 (Ala. 2007).

                                  FORTY-FOURTH DEFENSE

       Defendant pleads the defense of lack of personal jurisdiction.

                                    FORTY-FIFTH DEFENSE

       Defendant pleads the defense of lack of subject matter jurisdiction.

                                                 7
                                          DOCUMENT 18
       Case 2:19-cv-01040-SGC Document 1-1 Filed 07/03/19 Page 49 of 57



                                  FORTY-SIXTH DEFENSE

       Defendant reserves the right to amend and/or supplement this Answer should discovery

reveal new or other available defenses.

                     DEFENDANT DEMANDS TRIAL BY STRUCK JURY

                                            Respectfully submitted,

                                            s/ Carrie H. Bates
                                            Thomas L. Oliver, II (OLI013)
                                            Carrie H. Bates (HOD022)
                                            Attorneys for Defendant Ronald Hugh Guffey

OF COUNSEL:

CARR ALLISON
100 Vestavia Parkway
Birmingham, Alabama 35216
Telephone:    (205) 822-2006
Facsimile:    (205) 822-2057
E-Mail:       toliver@carrallison.com
              cbates@carrallison.com




                                               8
                                         DOCUMENT 18
       Case 2:19-cv-01040-SGC Document 1-1 Filed 07/03/19 Page 50 of 57



                                 CERTIFICATE OF SERVICE

       I hereby certify that on this the 17th day of June, 2019, I served a copy of the above and

foregoing on the following by:

               Facsimile transmission;
               Hand Delivery;
               Placing a copy of same in the United States Mail, properly addressed and first
               class postage prepaid to; and/or
          x    Using the Alafile or CM/ECF system which will send notifications of such to the
               following:

Rolessa L. Coleman, Esq.
714 32nd Street South
Birmingham, Alabama 35233
Telephone:    (205) 224-4463


                                            s/ Carrie H. Bates
                                            OF COUNSEL




                                               9
            Case 2:19-cv-01040-SGC Document 1-1 Filed 07/03/19 Page 51 of 57


                                       AlaFile E-Notice




                                                                         01-CV-2019-901336.00


To: CARRIE Jo Hodge Bates
    cbates@carrallison.com




                    NOTICE OF ELECTRONIC FILING
                    IN THE CIRCUIT COURT OF JEFFERSON COUNTY, ALABAMA

                      KIMBERLY CATRICE JONES V. RONALD HUGH GUFFEY
                                   01-CV-2019-901336.00

                       The following answer was FILED on 6/17/2019 9:00:03 AM




     Notice Date:    6/17/2019 9:00:03 AM




                                                            JACQUELINE ANDERSON SMITH
                                                                      CIRCUIT COURT CLERK
                                                              JEFFERSON COUNTY, ALABAMA
                                                              JEFFERSON COUNTY, ALABAMA
                                                           716 N. RICHARD ARRINGTON BLVD.
                                                                      BIRMINGHAM, AL, 35203

                                                                                   205-325-5355
                                                                       jackie.smith@alacourt.gov
           Case 2:19-cv-01040-SGC Document 1-1 Filed 07/03/19 Page 52 of 57


                                      AlaFile E-Notice




                                                                        01-CV-2019-901336.00


To: GUFFEY RONALD HUGH (PRO SE)
    147 OXFORD ROAD
    LEXINGTON, NC, 27292-0000




                   NOTICE OF ELECTRONIC FILING
                   IN THE CIRCUIT COURT OF JEFFERSON COUNTY, ALABAMA

                     KIMBERLY CATRICE JONES V. RONALD HUGH GUFFEY
                                  01-CV-2019-901336.00

                      The following answer was FILED on 6/17/2019 9:00:03 AM




    Notice Date:    6/17/2019 9:00:03 AM




                                                           JACQUELINE ANDERSON SMITH
                                                                     CIRCUIT COURT CLERK
                                                             JEFFERSON COUNTY, ALABAMA
                                                             JEFFERSON COUNTY, ALABAMA
                                                          716 N. RICHARD ARRINGTON BLVD.
                                                                     BIRMINGHAM, AL, 35203

                                                                                  205-325-5355
                                                                      jackie.smith@alacourt.gov
           Case 2:19-cv-01040-SGC Document 1-1 Filed 07/03/19 Page 53 of 57


                                      AlaFile E-Notice




                                                                        01-CV-2019-901336.00


To: JHT HOLDINGS/UNIMARK (PRO SE)
    ATTN: PRENTICE HALL CORP
    150 S RIPLEY STREET
    MONTOGMERY, AL, 36104-0000




                   NOTICE OF ELECTRONIC FILING
                   IN THE CIRCUIT COURT OF JEFFERSON COUNTY, ALABAMA

                     KIMBERLY CATRICE JONES V. RONALD HUGH GUFFEY
                                  01-CV-2019-901336.00

                      The following answer was FILED on 6/17/2019 9:00:03 AM




    Notice Date:    6/17/2019 9:00:03 AM




                                                           JACQUELINE ANDERSON SMITH
                                                                     CIRCUIT COURT CLERK
                                                             JEFFERSON COUNTY, ALABAMA
                                                             JEFFERSON COUNTY, ALABAMA
                                                          716 N. RICHARD ARRINGTON BLVD.
                                                                     BIRMINGHAM, AL, 35203

                                                                                  205-325-5355
                                                                      jackie.smith@alacourt.gov
           Case 2:19-cv-01040-SGC Document 1-1 Filed 07/03/19 Page 54 of 57


                                      AlaFile E-Notice




                                                                        01-CV-2019-901336.00


To: COLEMAN ROLESSA POWELL
    EPH41112@AOL.COM




                   NOTICE OF ELECTRONIC FILING
                   IN THE CIRCUIT COURT OF JEFFERSON COUNTY, ALABAMA

                     KIMBERLY CATRICE JONES V. RONALD HUGH GUFFEY
                                  01-CV-2019-901336.00

                      The following answer was FILED on 6/17/2019 9:00:03 AM




    Notice Date:    6/17/2019 9:00:03 AM




                                                           JACQUELINE ANDERSON SMITH
                                                                     CIRCUIT COURT CLERK
                                                             JEFFERSON COUNTY, ALABAMA
                                                             JEFFERSON COUNTY, ALABAMA
                                                          716 N. RICHARD ARRINGTON BLVD.
                                                                     BIRMINGHAM, AL, 35203

                                                                                  205-325-5355
                                                                      jackie.smith@alacourt.gov
                                                               DOCUMENT
                                                               DOCUMENT 20
                                                                        20

            Case 2:19-cv-01040-SGC Document 1-1 Filed 07/03/19 Page 55 of 57
                                                                  JUN 2 H 218
  &              3>.

                                              NOTICE TO CLERK
imr                                 REQUIREMENTS FOR COMPLETING SERVICE BY
  .jnUv, r^u^A.                        CERTIFIED MAIL OR FIRST CLASS MAIL

      XlOt WuP^X


                           IN THE CIRCUIT COURT OF JEFFERSON COUNTY, ALABAMA
                             KIMBERLY CATR1CE JONES V. RONALD HUGH GUFFEY


                                                                                                       01-CV-20 19-90 1336. 00

To:    CLERK BIRMINGHAM
       clerk.birmingham@alacourt.gov




TOTAL POSTAGE PAID: $7.75


Parties to be served by Certified Mail - Return Receipt Requested



ro=oGrEy ftMfapzo                                                              tooi
                                                                                                       Postage: $7.75


LEXINGTON, NC 27292
                                          7fll2 "2120 "dnoi VOBh 3TSD
                                  3
                                  o1     |(|| ! I 111.                                   sIBO <=
                                                                                         a I § m CO
                                  i      si » "S 0        -D    11 11                    III ZD I-
                                  <Ai
                                  co
                                              | "Hi        |    |5 1 3 S?                       a
Parties to be served by Certifil s       ?!     Fi
                                                          I\    5f
                                                                   li1 a|                         do
                                  &      ii       i _     *     ||    tt       &                  n <2. ited
                                  to                                                     11
                                  %
                                                                3 J
                                                                       i1 J              iI Is"
                                                                                            Sow
                                  s
                                  8
                                          Sjs |           <&
                                                                                         s ssj
Parties to be served by First C


                                          iff
                                                                                         S.
                                                                                         t o J> o
                                                                                         « IF?
                                                                                         5 s rg
                                          Us                                                      3J
                                          "3 1
                                          as °
                                                                                         i
                                                                                         &    SO
                                                                                                  m

                                   <&     8
                                          N)
                                                      5                                       i ED
                                                                                   cz
                                   3)
                                   3                  5                            3E    ill 5
                                   3
                                   $                                               K>
                                   ?                                       I                  i
                                    %*                                             rsa

                                    s                                              CO
                                    s*
                                     DOCUMENT
                                     DOCUMENT 20
                                                                                                                I
           Case 2:19-cv-01040-SGC Document 1-1 Filed 07/03/19 Page 56 of 57


i
                                                i                             Hi
        SENDER: C(ME IMS EM
                                               H9gnature
                                                                                               Dity             :
                                                                                               OWiot
                                                                                          C, Date of Delivefy


                                                                          '   i mi i     iw       i   i'i'
                                         nt         m   i   i n mi"




        IMfeMMta                               D,lS(lel^#esslWtaJe(ii1? 0^                                      I
                                                    If ^S, enter Wivefy aJdiws beiow:          QNo              .




             147 OXFORD ROAD
                                                                                              Diw1
                                                                      0




                                              lavtefpe                                 aPricrijMaff&pKsi


          9590940241728092628203
                                                                                       OPaMMaP
                                                                                       ORaoMdWMW
                                              |C#M                                      Dfcy
                                              OMUMallMMI^                              VFMnMptir
                                              OWectfliOetay                              W*


          7012 2120 0D01 /Uflb J nil .DMHutMom                                           mm*»
                                               fewrSfflj

                                                                                       MfcfetUNltaty
    -
                                                           DOCUMENT
                                                           DOCUMENT 21
                                                                    21

              Case 2:19-cv-01040-SGC Document 1-1 Filed 07/03/19 Page 57 of 57


State of Alabama
                                                     SUMMONS                                            Court Case Number
U niftad Judicial System
                                                                                                        01 -CV-201 9-901 336.00
Form C-34   Rav. 4/201 1                                - CIVIL -
                                 IN THE CIRCUIT COURT OF JEFFERSON COUNTY, ALABAMA
                                     K1MBERLY CATRICE JONES V. RONALD HUGH GUFFEY

  NOTICE TO: JHT HOLDINQS/UNIMARK, ATTN: PRENTICE HALL CORP 1S0 S RIPLEY STREET, MONTGOMERY, AL 30104
                                                              (Name and Address of Defendant)

  THE COMPLAINT OR OTHER DOCUMENT WHICH IS ATTACHED TO THIS SUMMONS IS IMPORTANT, AND YOU MUST
  TAKE IMMEDIATE ACTION TO PROTECT YOUR RIGHTS, YOU OR YOUR ATTORNEY ARE REQUIRED TO FILE THE
  ORIGINAL OF YOUR WRITTEN ANSWER, EITHER ADMITTING OR DENYING EACH ALLEGATION IN THE COMPLAINT OR
  OTHER DOCUMENT, WITH THE CLERK OF THIS COURT. A COPY OF YOUR ANSWER MUST BE MAILED OR HAND
  DELIVERED BY YOU OR YOUR ATTORNEY TO THE PLAINTIFF(S) OR ATTORNEY(S) OF THE PLAINTIFF(S),
  ROLESSA LAVELLE POWELL
                                                          (Namefs) of Atiomey(s)l

  WHOSE ADDRESS(ES) IS/ARE: 714 32NO STREET S, BIRMINGHAM, AL 35233
                                                                           (Atkiremfes) of Plaintiffs) or Attormyfs)}

  THE ANSWER MUST BE MAILED OR DELIVERED WITHIN 30 DAYS AFTER THIS SUMMONS AND COMPLAINT OR
  OTHER DOCUMENT WERE SERVED ON YOU OR A JUDGMENT BY DEFAULT MAY BF                                                            "*\\NS7 y0|j FOR
  THE MONEY OR OTHER THINGS DEMANDED IN Tuc                                  - 0 1 CV20 1 9901
                                                                                           - 33600

               TO ANY SHERIFF OR ANY I                                                                                              VIL



                                                              CI~1138126
                                   PF
  [vj You are hereby commanded to serve                                                                                             nt In
     this action upon the above-named Del                      n 1 1 1 >» > 11 "                                     Wit
  D Service by certified mail of this Summc               JHT HOLDINGS
                                                                                                                              (Name(s)}
     pursuant to the Alabama Rules of the Civh rrocedure.
            5/22/2019 4:59:04 PM                         /s/ JACQUELINE ANDERSON SMITH                                  By:
                     (Date)                                                  (Signature of Clerk)                                    (Name)


  l_1 Certified Mail is hereby requested.
                                                                (Ptairtifrs/Attomey's Signature)


                                                     RETURN ON SERVICE
     Return receipt of certified mail received In this office on
                                                                                                            (Date)

     I certifyJhat I pi        ally delivered a copy of this Summons and Corfplaint or other document to

                   '2l<K'
                      m       ,iW —in M                                                       mName^fCounty)
                                                                                                    f
                                                                                                                                              County,


 Alabama on
                                       0ai
                                                                                                                               A

         /yp                                                                                                 fOSS-Q


  (Type of Process Sen/or)                             % Signature}
                                                                                                          y&itrbj
                                              ^(Sewer's PrintetrNarfk'
                                                                              wtBI)                     (Phone Number of Server)

                                                   01-CV-20W-90 1336.00
                                        KiMBERLY CATRICE JONES V. RONALD HUGH GUFFEY

             C001 - JONES KIMBERLY CATRICE                            v.                      D002 - JHT HOLDINGS/UNIMARK
                              (Plaintiff)                                                                   (Defendant)


                             030
                             is-i
                             0                                                                  SERVICE RETURN COPY
